     Case 8:20-cr-00146-DOC Document 72 Filed 06/20/21 Page 1 of 1 Page ID #:561



 1   KARREN KENNEY, CA. SBN 174872
     KENNEY LEGAL DEFENSE
 2   5000 BIRCH STREET, SUITE 3000
     COSTA MESA, CA 92626
 3   TELEPHONE: (855) 505-5588
     E-MAIL: KARREN.KENNEY@GMAIL.COM
 4
     Attorney for Defendant
 5

 6
                               UNITED STATES DISTRICT COURT
 7
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATE OF AMERICA                     ) Case No. SACR 20-00146 -DOC
10                                               )
     v.                                          ) NOTICE OF UNAVAILABILITY OF
11                                               ) COUNSEL
     JASON FONG                                  )
12                                               )
                                                 )
13                                               )
                                                 )
14

15
            NOTICE IS HEREBY GIVEN that Karren Kenney, attorney of record for Defendant
16
     will be out of the state of California and unavailable to attend any court appearances from
17
     July 8, 2021 through July 14, 2021.
18

19

20
     DATED: June 20, 2021                             /s/    Karren Kenney
                                                      KARREN KENNEY
21                                                    Attorney for Defendant

22

23

24

25


                                                  1
